                  Case 2:20-mc-00072-TLN-EFB Document 4 Filed 06/25/20 Page 1 of 4



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   PAUL A. HEMESATH
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                     2:20-MC-00072-TLN-EFB
12                   Plaintiff,
13           v.                                   STIPULATION AND ORDER EXTENDING TIME
                                                  FOR FILING A COMPLAINT FOR FORFEITURE
14   2019 MERCEDES-BENZ E63 AMG-S, VIN:           AND/OR TO OBTAIN AN INDICTMENT
     WDDZF8KB8KA608709, CALIFORNIA                ALLEGING FORFEITURE
15   LICENSE NUMBER 1UEV351,
16   APPROXIMATELY 0.041836 BITCOIN,
17   APPROXIMATELY 18.12902639 BITCOIN,
18   APPROXIMATELY 26.56443065 BITCOIN,
19   APPROXIMATELY $1,712,611.00 IN U.S.
     CURRENCY,
20
     ONE (1) BITCOIN CASASCIUS COIN,
21
     ONE (1) CANADIAN GOLD COIN,
22
     ONE (1) AMERICAN EAGLE GOLD COIN,
23
     ONE (1) CUMMINS ALLISON MONEY
24   COUNTER,
25   APPROXIMATELY $3,050.00 SEIZED
     FROM LAMASSU BTM LOCATED AT 1301
26   MACARTHUR BOULEVARD, OAKLAND,
     CALIFORNIA,
27
     APPROXIMATELY $51,590.00 SEIZED
28   FROM LAMASSU BTM LOCATED AT 395

                                                                Stipulation to Extend Time to File Complaint
                                                   1
            Case 2:20-mc-00072-TLN-EFB Document 4 Filed 06/25/20 Page 2 of 4



 1   BIRD AVENUE, SAN JOSE, CALIFORNIA,
 2   APPROXIMATELY $2,475.00 SEIZED
     FROM LAMASSU BTM LOCATED AT 1310
 3   BROADWAY, OAKLAND, CALIFORNIA,
 4   APPROXIMATELY $1,945.00 SEIZED
     FROM LAMASSU BTM LOCATED AT 1305
 5   N. BASCOM, SAN JOSE, CALIFORNIA,
     APPROXIMATELY $20,090.00 SEIZED
 6   FROM LAMASSU BTM LOCATED AT 996
     PINE STREET, SAN FRANCISCO,
 7   CALIFORNIA,
 8   APPROXIMATELY $3,115.00 SEIZED
     FROM LAMASSU BTM LOCATED AT
 9   25757 SOTO ROAD, HAYWARD,
     CALIFORNIA,
10
     APPROXIMATELY $24,890.00 SEIZED
11   FROM LAMASSU BTM LOCATED AT 1894
     UNIVERSITY AVENUE, BERKELEY,
12   CALIFORNIA,
13   APPROXIMATELY $3,800.00 SEIZED
     FROM LAMASSU BTM LOCATED AT 7500
14   COMMERCIAL BOULEVARD, COTATI,
     CALIFORNIA,
15
     APPROXIMATELY $3,325.00 SEIZED
16   FROM LAMASSU BTM LOCATED AT
     14701 SAN PABLO AVENUE, SAN PABLO,
17   CALIFORNIA,
18   APPROXIMATELY $3,785.00 SEIZED
     FROM LAMASSU BTM LOCATED AT 3210
19   BUSKIRK AVENUE, PLEASANT HILL,
     CALIFORNIA,
20
     APPROXIMATELY $2,835.00 SEIZED
21   FROM LAMASSU BTM LOCATED AT 605
     CONTRA COSTA BOULEVARD,
22   CONCORD, CALIFORNIA,
23   APPROXIMATELY $6,480.00 SEIZED
     FROM LAMASSU BTM LOCATED AT 860
24   ARDEN WAY, SACRAMENTO,
     CALIFORNIA,
25
     APPROXIMATELY $22,660.00 SEIZED
26   FROM LAMASSU BTM, LOCATED AT
     1151 GALLERIA BOULEVARD,
27   ROSEVILLE, CALIFORNIA,
28

                                                         Stipulation to Extend Time to File Complaint
                                           2
                 Case 2:20-mc-00072-TLN-EFB Document 4 Filed 06/25/20 Page 3 of 4



 1    APPROXIMATELY $14,805.00 SEIZED
      FROM LAMASSU BTM LOCATED AT 5127
 2    FRANKLIN BOULEVARD, SUITE 1,
      SACRAMENTO, CALIFORNIA,
 3
      APPROXIMATELY $10,340.00 SEIZED
 4    FROM LAMASSU BTM LOCATED AT 620
      W. CHARTER WAY, STOCKTON,
 5    CALIFORNIA,
 6    APPROXIMATELY $6,010.00 SEIZED
      FROM LAMASSU BTM LOCATED AT 4709
 7    FLORIN ROAD, SACRAMENTO,
      CALIFORNIA,
 8
      APPROXIMATELY $6,125.00 SEIZED
 9    FROM LAMASSU BTM LOCATED AT 2221
      DEL PASO ROAD, SACRAMENTO,
10    CALIFORNIA,
11    APPROXIMATELY $130.00 SEIZED FROM
      LAMASSU BTM LOCATED AT 1744 N.
12    TEXAS STREET, FAIRFIELD,
      CALIFORNIA, AND
13
      APPROXIMATELY $5,915.00 SEIZED
14    FROM LAMASSU BTM LOCATED AT 400
      LINCOLN ROAD EAST, VALLEJO,
15    CALIFORNIA,
16                           Defendants.
17          It is hereby stipulated by and between the United States of America and potential claimants
18 Rehan Alvi and Rubina Alvi (“claimants”), by and through their respective counsel as follows:

19          1.      On or about November 26, 2019, the Homeland Security Investigations and Federal
20 Bureau of Investigation seized the above-referenced defendant assets pursuant to Federal seizure

21 warrants (hereafter collectively “defendant assets”).

22          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required
23 to send notice to potential claimants, file a complaint for forfeiture against the defendant assets, or

24 obtain an indictment alleging that the defendant assets are subject to forfeiture within ninety days of

25 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

26 deadline was April 17, 2020.

27          3.      By Stipulation and Order filed April 1, 2020, the parties stipulated to extend to July 16,
28 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

                                                                             Stipulation to Extend Time to File Complaint
                                                           3
                 Case 2:20-mc-00072-TLN-EFB Document 4 Filed 06/25/20 Page 4 of 4



 1 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to

 2 forfeiture.

 3          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 4 October 14, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant assets and/or to obtain an indictment alleging that the defendant assets are subject

 6 to forfeiture.

 7          5.       Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

 9 alleging that the defendant assets are subject to forfeiture shall be extended to October 14, 2020.

10 Dated:        6/24/2020                                McGREGOR W. SCOTT
                                                          United States Attorney
11

12                                                 By:    /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
13                                                        Assistant U.S. Attorney
14

15 Dated:        6/24/2020                                /s/ Thomas A. Johnson
                                                          THOMAS A. JOHNSON
16                                                        Attorney for Potential Claimants
                                                          Rehan and Rubina Alvi
17
                                                          (Signatures authorized by email)
18

19

20          IT IS SO ORDERED.

21 Dated: June 24, 2020
                                                                   Troy L. Nunley
22                                                                 United States District Judge
23

24

25

26

27

28

                                                                            Stipulation to Extend Time to File Complaint
                                                          4
